Title: Extract of Ellen W. Randolph (Coolidge) to Martha Jefferson Randolph, 14 April 1818
From: Coolidge, Ellen Wayles Randolph
To: Randolph, Martha Jefferson


                    
                        April 14th 1818.
                  
                    
                    Grandpapa has been taking such a long nap, my dear Mother that I began to despair of getting ink in time to write to you, but he has at last made his appearance, and as I have very little to tell
			 you, I shall in spite of my fatigue, make an effort to write. we did not stop at Warren the first night as we intended, but after dining with Mrs Patterson got on to Mrs Gibson’s who received us very hospitably, much more so than we had a right to expect, intruders as we were. the second evening we got to Hunters; to my great joy the young ladies were from home and we were spared the ennui of their company. We arrived an hour by sun, and the maid shewed us 
                  V. & myself to a very comfortable bed room in the great house, from the windows of which we had the unpleasant prospect of a party of travellers from the west, consisting of a Mr & Mrs Smith with their child and servants who came to sup and lodge at Hunters—they appeared to be genteel people travelled in a handsome carriage, and had altogether the air of “gens comme il faut” but their arrival put us in such an ill humor that we
			 declined leaving our room untill we were called to supper. we were  
                  with them but a short time, but the lady had so sweet a countenance, & looked altogether so mildand genteel, that I could not but confess, I should have spent the evening full as agreably in her company, as pouting in my own room; but it was too late for regret, and I had just read in a novel lent
			 me by Mrs Patterson, that there are “two sorts of things you should never grieve at; those you can help, and those you cannot help.” this philosophy pleased me so much that I determined that very evening to
			 commence the practice of it.
                    We arrived here this morning to an eleven o clock breakfast  and have been busy ever since, unpacking and arranging. the chest of drawers is such a convenience that I no longer regret its being brought to 
                  from 
                  Monticello, especially as I hope we shall be able to worry Grandpapa into having more of them made. V. and myself intend to be very industrious during our short stay, as it seems fated that we shall never do any thing at home.
                    Give my love to Jane and thank her for having recommended the “Miser married” to me. the first half volume is insufferably stupid and dull, but the rest amused me a good deal; the character of Lady Winterdale
			 is so well drawn that it redeems the whole book. V. and myself feel very much indebted to Mrs Patterson, for her kindness in lending us these books, we found them a great relief to the ennui of the journey; we got in so early in the evening, and loitered so long at the tiresome taverns, where
			 we stopped to have the horses fed, that reading was a most valuable resource in the weary hours of captivity.” 
                  during these weary hours.
                